FILED
                           NOT FOR PUBLICATION                              MAY 20 2010

                                                                        MO LLY C. DW YER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F APPEALS




                            FOR THE NINTH CIRCUIT



HUGO SLUIMER,                                    No. 09-15128

              Plaintiff - Appellee,              D.C. No. 3:08-cv-01220-SI

  v.
                                                 MEMORANDUM *
VERITY, INC., a corporation; THE
VERITY INC. CHANGE IN CONTROL
AND SEVERANCE BENEFIT PLAN,

              Defendants - Appellants.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                        Argued and Submitted May 12, 2010
                             San Francisco, California

Before: HUG, RYMER and McKEOWN, Circuit Judges.

       We have affirmed the district court’s grant of summary judgment to Hugo

Sluimer in a separate published order. Sluimer v. Verity, No. 09-15128, slip. op.

(9th Cir. May 13, 2010). Verity raises the additional argument on appeal that the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
district court “exceeded its powers by re-writing” Verity’s release “to

accommodate Sluimer’s lawsuits.” We disagree. The district court simply

required Verity to make its standard release consistent with the district court’s

award of attorney’s fees, 29 U.S.C. § 1132(g)(1), and its proper interpretation of

the Plan and Sluimer’s individually negotiated Participation Notice.

      AFFIRMED.